 ALL STAR CHEVROLETDunn Chevrolet, Inc. d/b/a All Star Chevrolet andEmery Lamarr Rupley. Case 32-CA-3990October 8, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn August 5, 1982, Administrative Law JudgeJoan Wieder issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed partial cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm therulings, findings,' and conclusions2of the Adminis-trative Law Judge and to adopt her recommendedOrder, as modified herein.The General Counsel excepted to the fact thatalthough the Administrative Law Judge found thatthe Employer, acting through Dondero andHoward, threatened Rupley by saying he could notwork for the Employer because of his past involve-ment in union activities, she did not specificallyfind that such conduct violated Section 8(a)(l) ofthe Act. We find that Respondent's threat violatedSection 8(a)(l). Accordingly, the section of the Ad-ministrative Law Judge's Decision entitled "Con-clusions of Law" is modified to include that find-ing. We shall make the appropriate modifications inthe recommended Order and notice.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings.The General Counsel excepted to the Administrative Law Judge's find-ing that Respondent derived gross revenues in excess of S50,000 duringthe past year, instead of $500,000 as alleged in the complaint and ad-mitted in the answer. This figure was incorrectly stated by the Adminis-trative Law Judge and should read S500,000In the sixth paragraph of sec III.C, of the Administrative Law Judge'sDecision the name Anderson should read Armstrong.2 The Administrative Law Judge omitted Sec. 2(2) of the Act from herfirst Conclusion of Law although she had found above that Respondentis an employer within the meaning of that section265 NLRB No. 5Order of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Dunn Chevrolet, Inc. d/b/a All Star Chevrolet,Livermore, California, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Insert the following as paragraph l(b) and re-letter the subsequent paragraph accordingly:"(b) Threatening employees by telling them theycannot work for Respondent because of past unionactivities."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT refuse to hire or dischargeemployees and fail to reinstate them because oftheir union membership and activities.WE WILL NOT threaten to discharge or nothire employees because of their past union ac-tivities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights to organize, toform, join, or assist labor organizations, to bar-gain collectively through representatives oftheir own choosing, to engage in concerted ac-tivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any and all such activities.WE WILL make whole Emery LamarrRupley for any losses he may have suffered asa result of our unlawful discrimination againsthim and WE WILL offer him immediate rein-31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement to his former job or, if such job nolonger exists, to a substantially equivalent posi-tion, without prejudice to his seniority orother rights.WE WILL expunge from our files any refer-ence to the refusal to hire or disciplinary dis-charge of Emery Lamarr Rupley on or aboutOctober 2, 1981, and WE WILL notify him inwriting that this has been done and that evi-dence of this unlawful discharge will not beused as a basis or future personnel actionsagainst him.All our employees are free to engage in concert-ed activities for the purpose of collective bargain-ing or other mutual aid or protection. Our employ-ees are also free to refrain from any or all such ac-tivities.DUNN CHEVROLET, INC. D/B/A ALLSTAR CHEVROLETDECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge: This casewas heard before me in Oakland, California, on May 25,1982. On November 27, 1981,1 the Regional Director forRegion 32 issued a complaint and notice of hearing basedupon a charge filed by Emery Lamarr Rupley, an indi-vidual, on October 13, 1981. The complaint alleges thatDunn Chevrolet, Inc. d/b/a All Star Chevrolet (hereincalled Respondent or the Company), has engaged in cer-tain violations of Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended (herein called the Act).Respondent, in its answer to the complaint, denies com-mitting any violations of the Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. RESPONDENT'S BUSINESSRespondent admits that it is a Delaware corporationwith an office and place of business in Livermore, Cali-fornia, and is engaged in the wholesale and retail sale ofnew and used automobiles and the retail sale of parts andautomobile servicing. It further admits that during thepast year, in the course and conduct of its business, it de-rived gross revenues in excess of $50,000 and that annu-ally it purchased and received goods or services valuedin excess of $5,000 from sources outside the State ofCalifornia. Accordingly, it admits, and I find, that it is anemployer engaged in commerce and in a business affect-I All dates herein refer to 1981 unless otherwise indicated.ing commerce within the meaning of Section 2(2), (6),and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe parties have stipulated, and I find, that Auto-mobile Salesmen's Union, Local 1095, is a labor organi-zation within the meaning of Section 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent operates two automobile dealerships, AllStar Chevrolet and All Star Dodge,2which are acrossthe street from one another in Livermore, California.Herbert Howard is the president of the Company, whichemploys his brother Andy as the sales manager for bothautomobile dealerships. The Company also employedDale Peterson as general manager and, as here pertinent,two crew chiefs at All Star Chevrolet, John Donderoand Richard Rutledge.3The Charging Party sought employment at All StarChevrolet. It is the General Counsel's contention thatRespondent failed and refused to hire Rupley, or dis-charged him, because the Company ascertained that inJuly 1979 Rupley filed an unfair labor practice chargeagainst Tri-Valley Datsun, Inc., alleging discriminatorydischarge and unlawful refusal to reinstate, resulting inthe issuance of a complaint which was resolved throughthe entry into a settlement agreement. The settlementagreement provided, in part, for the payment to Rupleyof $5,984 and the posting of a "Notice to Employees."Respondent asserts that Rupley was never an employeeand that, at the time the decision was reached not to hirehim, the Company did not have knowledge of any unionor other concerted protected activity engaged in byRupley.B. The Events of September 29 and 30On or about September 30, Rupley, who has been anautomobile salesman for 10 years, applied for a job at AllStar Chevrolet after inquiring the preceding day as tothe availability of work from Bob Eudy, a salesman, whotold him that the Company would be hiring and referredhim to the general manager, Dale Peterson, and theowner, Herb Howard, as the individuals he should con-tact for a job interview. Rupley telephoned Peterson'who informed him that Respondent was hiring salesmenand he should come over, fill out an application, and"report to John Dondero because he needed someone onhis crew.Rupley did go to All Star Chevrolet and spoke toDondero who gave Rupley his card indicating Donderowas the sales manager.5Dondero gave Rupley an appli-s All Star Dodge was purchased by the Company in July 1981.S The question of whether crew chiefs are supervisors is in dispute andwill be resolved below.4 Peterson did not appear and testify. Neither party made any repre-sentations regarding his availability as a witness.I Dondero did not appear and testify. It appears that counsel for theGeneral Counsel was going to subpoena Dondero, so informed Respond-Continued32 ALL STAR CHEVROLETcation for employment to fill out and then interviewedhim for a salesman position. According to Rupley, Don-dero then discussed how salesmen were paid and certainjob benefits including the vacation and medical insuranceplans. During the interview, Rupley told Dondero thathe would "run into a problem" if Respondent checkedwith Tri-Valley Datsun "because we didn't get alongthat well and his statement was to me that we've all hadproblems at different dealerships and that wasn't themain thing that he was going to check anyway. It wasmore or less DMV [Department of Motor Vehicles] andcredit type things." After the interview, Dondero toldRupley that he would have to review the applicationwith Dick Rutledge, another manager, before a decisioncould be reached regarding his employment.6"But hesaid that it looked pretty good and he didn't think that itwould be any problem and so that he would let meknow later that day and for me to call him back about2:30."Rupley testified that, when he called back at 2:30,Dondero said he was at a meeting and asked Rupley tocall again in 10 or 15 minutes. When Rupley did callback 10 or 15 minutes later, he was informed that Don-dero had gone for the day; so he asked to speak to Rut-ledge. According to Rupley, Rutledge stated Respondentwanted to hire him and have him start the following day,Friday, rather than the following Monday when Rupleysaid he would prefer to start work. Rupley stated hewould have to get approval from his then current em-ployer, Firestone. Later that day, Rupley gained approv-al from his employer to leave since it was the beginningof the month and pay period, and so informed Rutledge.During the same telephone conversation, Rupley statedhe needed a demonstration car because at the time hehad to commute to Livermore from Modesto, California,and his wife needed the use of the only car his familyowed. Rupley claims he was told to report to work forthe evening shift at 2:30 p.m. on Friday, October 2.Rutledge denies ever talking to Rupley on the tele-phone and hence denies that Rupley was hired. Respond-ent denies that Dondero or Rutledge hired or had au-thority to hire Rupley. According to Howard, Donderowas never a sales manager, rather both Rutledge andDondero were "closers," or crew chiefs. Both Rutledgeand Dondero had at least two sets of business cards, oneidentifying them as working in "sales and leasing" andthe other identifying them as "sales manager." This lattercard was assertedly used in conjunction with their jobsas closers. A closer was described as one of the bettersalesmen who, when one of the other salesmen cannotclose a deal with a customer, attempts to finalize the ne-gotiations, for which he is remunerated 5 percent of the"gross."7The closers also receive the same commissionent, and then could not locate him for service of the subpoena. Donderoleft Respondent's employ subsequent to the events complained of herein.The record is silent regarding the details of Dondero's leaving Respond-ent's employ, or whether Respondent knew where he could be reached.6 Rutledge testified that he and Dondero were never consulted aboutnew hires.7 The salesman usually is paid only a commission, not a salary. Thecommission was described as 30 percent of the "gross."as other salesmen on all sales they initiate and closethemselves.C. The Events of October 2According to Rupley, he reported to work at All StarChevrolet at 2 p.m. When he arrived, he saw two mennear the entrance and asked them if Dick Rutledge wasthere. One of the men introduced himself as Rutledge, soRupley identified himself. Rutledge said, "Very good,welcome aboard," and then introduced him to the otherman, Herbert Howard, who "also said that they wereglad to have me with them and welcome aboard." Rut-ledge then took Rupley into his office, explained the payand vacation plans, and gave him his work schedule forthe month of October. Rutledge then assigned him anoffice after which Rupley went out on the showroomfloor and to the used-car lot to familiarize himself withthe dealership's stock. Subsequently, Rupley asked Rut-ledge what code they employed on the used cars sincehe was unfamiliar with that utilized by Respondent. Rut-ledge accompanied him to the used-car lot, and demon-strated on the back of one of his business cardsshow toread the code. Rupley then returned to the showroomfloor, recognized an acquaintance of 20 years who hadbeen a coworker at Tri-Valley Datsun, Jim Armstrong.9Armstrong, who was working for Respondent as a sales-man at All Star Dodge, greeted Rupley and asked whathe was doing there. Rupley replied that he was workingthere.At approximately 3:30 p.m., Rupley was asked byDondero to accompany him to Herb Howard's office,which he did. Herb Howard was not in the office at thistime. According to Rupley, "Mr. Dondero stated to meat that time ...that he could no longer have me contin-ue employment with them because of the union activitythat I had been involved in." Rupley then inquired ifArmstrong was the source of this information since hewas on the showroom floor 15 minutes prior to this con-versation, but Dondero represented that he ascertainedthe information from other sources also. The ChargingParty explained that Armstrong and he shared many ac-quaintances, had worked together before, and Armstrongdid not want him working there because "he did notwant the competition." Dondero assertedly replied "thatthey have had too many problems in the past and be-cause of my affiliation with it, they could not take achance of hiring me or putting me to work at this time...so I asked him if Herb Howard knew about the situ-ation. He then stated to me that he does. I then asked tospeak to him .. ."Rupley waited until Howard could meet with him.Rupley further testified:a The card designated Rutledge as sales manager.s Armstrong did not appear and testify. Since Armstrong was not asupervisor and was apparently equally available to both parties to thisproceeding, no adverse inference shall be taken due to the failure ofeither party to call him as a witness. Plumbers and Steamfirrters Local No40. United Association of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United Stares and Canada. AFL-CIO (Mechani-cal Contractors Association of Washington), 242 NLRB 1157, 1160, fn 10(1979).33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Howard stated to me also that because of 'theunion activities that they had found out about fromapparently somewhere, I don't know for sure, butthey [H. Howard] said because of the union activi-ties that they could not hire me and they could nothave me be employed there.And there again, they had too many problemsbefore. Apparently it was something, I don't knowwhat it was, the problem that they had, but theysaid at this time they could not take a chance on anemployee that had some past problems on it. So Istated to him that, I did want the job, I was not in-volved in it, okay, and I did want to go to work forthem and he stated to me then that he [Howard]would do some further checking on it and let meknow, but he [Howard] didn't feel that there wouldbe a great possibility ...One of the things that he [Howard] mentionedearlier or asked me was how long I had lived inModesto and ...I said for 2-1/2 years and hisstatement was to me, well, that was a funny placeto move to if you were a union organizer.Rupley was not offered a job by Howard or any otherrepresentative of Respondent after this conversation.Rutledge asserts his initial contact with Rupley waswhen Rupley walked into his office in early October andintroduced himself as a new employee. In Dondero's ab-sence, Rutledge "welcomed him aboard" and began ex-plaining a salesman's job duties. Rutledge was responsi-ble for preparing the monthly work schedule, and hethen modified the existing schedule to include Rupley,made several copies of the new schedule, and gave oneto Rupley. When Dondero reported to work at 3 p.m.,'°Rutledge informed him that Rupley "was there," towhich Dondero replied, "Fine." There were no discus-sions regarding office assignment; salesmen are not as-signed to individual offices at All Star Chevrolet, ac-cording to Rutledge. However, Rutledge did acknowl-edge that he generally used the same office at the Com-pany. Further, Rutledge did admit explaining to Rupleythe retail price code employed by the Company on usedcars, which is considered confidential information. Rut-ledge also asserts that neither he lior Dondero was a su-pervisor, that they could not hire or fire employees.'The testimony of Rutledge, where it is disparate fromRupley's statements or is not an admission, is found notcredible based on demeanor, the fact that much of thetestimony was adduced by the use of "leading questionsunder direct examination,"12many of his statementswere conclusionary in nature,'3the testimony was pre-°0 Although Rutledge testified that normally Dondero's shift wouldhave started at 2 p.m. the day Rupley came in to work, Dondero did notcome to work until after 3 p.m. This absence was unexplained.I I H. Howard described Rutledge and Dondero as "mere closers," andasserts that only the Howard brothers and Peterson hired and fired auto-mobile salesmen.12 Testimony adduced by "leading questions under direct examination"is entitled to minimal weight. H. C. Thompson, Inc., 230 NLRB 808, 809,fn. 2 (1977).'s Local Union No. 673, International Union of Operating Engineers,AFL-CIO (Westinghouse Electric Corporation), 229 NLRB 726 (1977); andRosa M. Alexander d/b/a A d B Janitorial Service, 253 NLRB 508 (1980).sented in a fashion that demonstrated it was tailored tosupport a litigation theory rather than an attempt to tes-tify clearly,l4and inherent inconsistencies.Herbert Howard generally claimed that Dondero toldhim on the telephone that Anderson heard the Companywas considering hiring Rupley and reported that Ander-son had known Rupley since childhood and recommend-ed that the Company not hire him because Rupley "hadcaused heat where he had worked." Howard did not tryto talk to Armstrong to find out what "the heat was". .."' Therefore, H. Howard told Dondero he had de-cided not to hire Rupley at that moment, to check himout through his previous employers and find out whatthe problem was. In response to Rupley's request to dis-cuss the decision with him Howard told Rupley thatArmstrong said negative things about him, that he hadcaused trouble on the showroom floor, but he doubtedthat he went into detail. Although he testified he neversaw Rupley's application, he further stated to Rupleythat if he received good references from his previous em-ployer he would consider hiring him. Rupley mentionedhe had some problems at Tri-Valley Datsun, so Howardsaid if that was the only problem, it would not botherhim too much; he would check the other references onthe application. It was after talking to Dondero that hedecided not to hire Rupley.'6Later in the day, H. Howard talked to the owner ofTri-Valley Datsun, Phil Sterns. 7According to H.Howard:I asked him if he knew the gentleman and he says, Ido. I says can you tell me anything about him andhe says I would rather not and I says well, can youtell me if he's a good employee, bad employee,good salesmen, bad salesmen and he says I wouldnot let him in my front door, let alone sell a car forme. And I says what kind of trouble did you haveand he says I won't say. That's all I'll say and that'sall he said to me.Contrary to his representation to Rupley and his initialstatement to Dondero to not hire Rupley until hechecked his references, Howard and/or Dondero neverchecked any other references listed by Rupley on the" For example, Rutledge stated he would only glance at the applica-tions presented by prospective employees, he would not review them, buthe admitted he did interview them for about 15 minutes to assess the indi-vidual's ability to do the work and to determine if they would fit into theorganization; and, based on this assessment, he would make recommenda-tions regarding the desirability of employing such applicants and, attimes, his negative recommendations on applicants were the final deci-sion, for the Howards "have some faith in what I think." Cf. Apollo TireCompany. Inc., 236 NLRB 1627 (1979); and Carruthers Ready Mix. Inc.,262 NLRB 739 (1982)."1 Subsequently, H. Howard altered his testimony asserting that Don-dero stated that Armstrong told him that Rupley caused "a tremendousamount of trouble in any store he's worked at ... he's a problem on thefloor. He has a tendency to get the salesmen down and questions thecommissions and just general [sic] causes problems in an organization'" On examination by the General Counsel which was conducted withsome difficulty, due to lack of responsiveness, H. Howard admitted thathe told a Board representative that he decided not to hire Rupley aftertalking to Sterns, the owner of Tri-Valley Datsun.1? Sterns did not appear and testify at this proceeding.34 ALL STAR CHEVROLET"not seen" application although Howard did mention heknew one or two of the owners listed thereon.Subsequently H. Howard talked to Armstrong at orabout 5 or 6 p.m. the same day, which was when "hetold me, he says that Phil Sterns had had a union prob-lem with him and he [Armstrong] went into a long dis-sertation .. "18 wherein Armstrong probably statedthat Rupley went to the National Labor Relations Boardbecause he had been fired, that a settlement resulted, andthat it "was a hassle."Herbert Howard is not a credible witness based on de-meanor, the inconsistencies in his testimony only a fewof which have been noted above; at times he was eva-sive, not candid in his vague and conflicting responses,which were self-serving, and much of his testimony wasadduced by leading questions.'9Conversely, Rupley tes-tified with clarity and sincerity, exhibiting a goodmemory for facts. Thus, his testimony is credited, and itis found that both Dondero and H. Howard told him thedecision not to employ him or retain him as an employeewas based on his union activities while he was employedat Tri-Valley Datsun.Analysis and ConclusionsSection 8(a)(3) of the Act prohibits employer "discrim-ination in regard to hire or tenure of employment to en-courage or discourage membership in any labor organi-zation." In Wright Line, a Division of Wright Line, Inc.,251 NLRB 1083 (1980), enfd. 662 F.2d 899 (Ist Cir.1981), cert. denied 455 U.S. 989 (1982), and Board casesdecided thereafter, analysis of unlawful refusal to hire orunlawful discharge proceedings will follow the test ap-plied by the Supreme Court in Mt. Healthy School Dis-trict Board of Education v. Doyle, 429 U.S. 274 (1977). Asexplained in the Wright Line case, supra, 251 NLRB at1089, the Board will:...require that the General Counsel make a primafacie showing sufficient to support the inference that[the employer's opposition to] protected conductwas a "motivating factor" in the employer's deci-sion [to discipline the employee]. Once this is estab-lished the burden will shift to the employer to dem-onstrate that the same action would have takenplace even'in the absence of the protected conduct.Based on the credited testimony, as found above, Re-spondent, through both Herbert Howard and Dondero,admitted that the action was taken for a proscribedreason.However, even assuming that this direct evidence ofdiscriminatory motive were absent, the available evi-dence also supports the inference that the reasons for Re-spondent's actions were based on a discriminatorymotive. Respondent contends that it never hired Rupleybecause Armstrong advised against it without giving de-tailed reasons for his advice. Therefore Respondent con-tends it had no knowledge of Rupley's concerted pro-is At another point in his testimony, H. Howard stated that only afterthe charge was filed did he "start checking around" and found out his"problem" involved union activities.11 See cases cited above with regard to Rutledge's credibility.tected activities; hence, it could not have discriminatedagainst him because he had engaged in such actions.Initially, it is found that Rupley was hired by Re-spondent on or about October 2. Rupley quit his jobwith Firestone on short notice. The evidence of recordshows Rupley to have reported prior to the start of theshift, was then included in the work schedule for themonth of October, and acquainted with some of Re-spondent's operating procedures, including being madeprivy to confidential information. These uncontrovertedfacts belie any claims of Respondent that Rupley misrep-resented to Rutledge that he had been hired. This con-clusion is buttressed by Dondero's response according toRutledge, when Dondero was informed of Rupley's pres-ence. Dondero according to Rutledge, replied, "Fine."There was no question raised by either Dondero or Rut-ledge regarding the propriety of or basis for Rupley'spresence as a new employee on or about October 2. ThatRutledge or any other representative of Respondent didnot have Rupley complete necessary documents such associal security forms and insurance is undisputed;20how-ever, there was no showing that Respondent routinely orotherwise had new employees complete the necessarydocuments within the first hour of their employ. Re-spondent's practice in this regard is information solelywithin its purview and the failure to provide it warrantsthe drawing of an adverse inference.21 Alternatively, Re-spondent has failed to substantiate its claim that Rupley'sfailure to complete certain documents proves that he wasnot hired by Dondero.Respondent's claim that Dondero could not have hiredRupley because Dondero did not have the requisite au-thority is similarly found to be without merit. Section2(11) of the Act defines a supervisor as:...any individual having authority, in the interestof the employer, to hire, transfer, suspend, lay off,recall, promote, discharge, assign, reward, or disci-pline other employees, or responsibly to directthem, or to adjust their grievances, or effectively torecommend such action, if in connection with theforegoing the exercise of such authority is not of amerely routine or clerical nature, but requires theuse of independent judgment.The statutory definition of a supervisor is framed in thedisjunctive; hence, to be found a supervisor, an individu-al employee need possess only one of the enumerated in-dicia of supervisory authority if such authority is"present in a form which requires the exercise of inde-20 Respondent also asserted initially that Rupley needed to acquire asales license from the State but it later admitted that since Rupley had avalid license he did not need to obtain another.al International Union. United Automobile. Aerospace and AgriculturalImplement Workers of America (UAW) [Gyrodyne Cal v. N.LR.R, 459F.2d 1329, 1336 (D.C. Cir. 1972); Northern Packing Ca v. Page, 274 U.S.65, 74 (1927). H. Howard merely testified that, after an individual ishired, he is taken to the business manager to complete the necessaryforms. Exactly when this is done was not detailed and the business man-ager, Mary Hallor, who was described as a manager by Respondent, didnot appear and testify. Accordingly, the failure to call Hallor to testifyon this issue also warrants the taking of an adverse inference under themissing witness rule.35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpendent judgment." N.LR.B. v. Local Union No. 252,Lithographers-Photoengravers International Union, AFL-CIO [Sayers Printing Co.], 453 F.2d 810, 814 (8th Cir.1971). The record clearly establishes that "crew chiefs"effectively recommend if a job applicant is hired or not.According to Rutledge, in every instance that he recom-mended an applicant be employed, that applicant washired and he has at times, independently and withoutconsultation, exercised the final decision to not employan applicant. This conclusion is buttressed by the busi-ness cards used by the crew chiefs whereon Donderoand Rutledge are referred to as "sales managers." Thatsuch cards are used as a sales ploy does not necessarilyrequire a different finding, for the ploy, if such is thecase, does not define the duties of the individual namedthereon nor does their use require a finding of disingen-uousness. However, if such disingenuousness were found,then only credibility is further impaired and the shape ofthe "closer's" duties is not clarified thereby. Further-more, Respondent, in a position statement that is unrelat-ed to settlement negotiations, admitted that Dondero hadbeen a sales manager but asserted that in August, preced-ing the events complained of herein, there was a changein Dondero's job classification to crew chief. There wasno evidence of record detailing any changes in Don-dero's duties between July and October. Accordingly,based on the title used by Dondero when he interviewedRupley, Rutledge's admitted independent exercise ofjudgment in the hiring of employees, and the positionstatement, it is concluded that Dondero did have authori-ty to hire Rupley;22and that Rupley was, in fact, hired.Alternatively even if it were found that Rupley hadnot been hired by Dondero, he was a prospective em-ployee. Prospective employees are "employees" withinthe meaning of Section 2(3) of the Act and hence areprotected by the Act's prohibition against discriminationin regard to hire. Phelps Dodge Corporation v. N.L.R.B.,313 U.S. 177 (1941); Young Hinkle Corporation, 244NLRB 264 (1979); Wyman-Gordon Company, 252 NLRB1206 (1980); and Consolidated Freightways Corporation ofDelaware, 242 NLRB 770 (1979).As noted above, Rupley's credited testimony estab-lished that both Herbert Howard and Dondero knew ofhis union activity at Tri-Valley Datsun and they men-tioned this activity as the basis for their decision not toretain him as an employee. Even absent this direct evi-dence of Respondent's knowledge, there is strong cir-cumstantial evidence that Respondent knew of Rupley'sactivity since Armstrong, whose comments were the ad-mitted genesis of Respondent's decision, knew of Ru-pley's actions at Tri-Valley Datsun, and these actionswere disclosed to be the basis for Armstrong's recom-mendation. It tends to strain the bounds of credulity to2" Respondent's further argument that Dondero could not hire Rupleywithout approval from either Peterson or one of the Howard brothers isalso without merit, even if credited, for neither Andy Howard nor Peter-son was shown to have not participated in the decision to hire Rupley.Further neither Andy Howard nor Peterson appeared and testified eventhough they were admitted supervisors, warranting the taking of an ad-verse inference. See, for example, Martin Luther King, Sr.. NursingCenter, 231 NLRB 15, fn. I (1977). Dondero's absence as a witness willnot be similarly construed since he has left Respondent's employ and ap-pears to have been equally accessible to both parties.believe that both Dondero and Herbert Howard wouldhave acted with such alacrity without having any knowl-edge regarding the basis for Armstrong's statements. H.Howard's admitted directive to Dondero to check Ru-pley's references further prior to committing the Compa-ny to hire him indicates that the claimed generalizedbasis for Armstrong's recommendation was considered tobe inadequate to warrant a decision to fire or not hirehim.Concomitantly, if it is again assumed that Rupley's tes-timony ascribing union activity as the basis for the Com-pany's action is not credited, the basis or motive for Re-spondent's discharge of Rupley is determined by infer-ences similar to those establishing the Company's knowl-edge of Rupley's union activities. As noted above, theGeneral Counsel has made a prima facie showing that theemployee's protected activity was a motivating factor inthe Employer's decision. This finding is not only basedupon the credited testimony of Rupley but by the infer-ences of unlawful intent drawn from the circumstancessurrounding the decision. Respondent has failed to estab-lish that it would have taken the same action in the ab-sence of the protected concerted activity. Respondent'sinconsistent actions and statements, some of which aredetailed above, support this conclusion. Further examplesinclude H. Howard admittedly telling Rupley that hewould call references other than Tri-Valley Datsun, yetadmittedly only calling Tri-Valley Datsun to determineif Rupley was a good employee. H. Howard acknowl-edged that Rupley indicated Tri-Valley Datsun wouldnot give him a good reference and hence he indicated hewould check other references. When H. Howard admit-tedly ascertained the details of the Tri-Valley Datsun in-cident, he did nothing,23even though he promisedRupley he would consult with other references and, ifthe other references were favorbale, Howard would con-tact Rupley the following day. The testimony does notdetail any other specific incidents or actions ascribed byArmstrong or anyone else to Rupley which would indi-cate that Respondent would have taken the same actionabsent the protected conduct.24Therefore, it is foundthat Rupley was discharged, and such action was for adiscriminatory reason in violation of Section 8(aX3) ofthe Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, Dunn Chevrolet, Inc.d/b/a All Star Chevrolet, as set forth in sections III andIV above, occurring in connection with Respondent's"3 As previously indicated, H. Howard claims that Armstrong gavehim the details of the Tri-Valley Datsun incident around 5 or 6 p.m. onOctober 2.24 H. Howard's vague references to Rupley being a "troublemaker" orcausing "heat" on the showroom floor, standing alone, are insufficient toshow lawful motive. In fact, the use of such self-serving untrue general-ities are indications of unlawful motive. See Golden Day Schools. Inc. v.N.LR.B., 644 F.2d 834 at 838 (9th Cir. 1981). The use of the term "trou-blemaker" also infers that the Employer knew that the employee was en-gaging in union or concerted activity. See C-E Cast Equipment-FurnaceSystems; a Division of Combustion Engineering, Inc., 260 NLRB 520(1982).36 ALL STAR CHEVROLEToperations, described in section I, above, have a substan-tial and intimate relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow thereof.CONCLUSIONS OF LAW1. Dunn Chevrolet, Inc. d/b/a All Star Chevrolet is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Automobile Salesmen's Union, Local 1095, is alabor organization within the meaning of Section 2(5) ofthe Act.3. Respondent has violated Section 8(a)(3) and (1) ofthe Act by its discriminatory refusal to hire and/or itsdischarge of Emery Lamarr Rupley.THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act, I shall rec-ommend that it cease and desist therefrom and to takecertain affirmative action to effectuate the policies of theAct. Accordingly, Respondent shall be ordered to imme-diately reinstate Emery Lamarr Rupley to his former jobor, if that job no longer exists, to a substantially equiva-lent job, without prejudice to his seniority and otherrights and privileges, and to make him whole for anyloss of earnings and compensation he may have sufferedbecause of this illegal discrimination against him in hisemployment as herein found. Backpay shall be computedwith the formula and method prescribed by the Board inF. W. Woolworth Company, 90 NLRB 289 (1950), withinterest per annum computed in the manner prescribedby the Board in Florida Steel Corporation, 231 NLRB 651(1977). 2Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER2eThe Respondent, Dunn Chevrolet, Inc. d/b/a All StarChevrolet, Livermore, California, its officers, agents,successors, and assigns, shall:25 See, generally, Isis Plumbing & Hearting Ca, 138 NLRB 716 (1962).26 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board and1. Cease and desist from:(a) Discharging, refusing, and failing to hire employeeapplicants, or otherwise disciplining employees and fail-ing to reinstate them for the purpose of discouraging em-ployees from engaging in union or other protected con-certed activity.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Emery Lamarr Rupley immediate and full re-instatement to his former position or, if such position nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights or privi-leges, and make him whole for loss of earnings in themanner set forth in the section of this Decision entitled"The Remedy."(b) Expunge from Respondent's files any and all refer-ences to the discriminatory refusal to hire or terminationof employment of Emery Lamarr Rupley on or aboutOctober 2, 1981, and notify him in writing that this hasbeen done and that evidence of this unlawful dischargewill not be used as a basis for future personnel actionsagainst him.(c) Preserve and, upon request, make available to theBoard or its agents for examination and copying, all pay-roll records and reports and all other records necessaryto analyze and determine the amount of backpay dueunder the terms of this Order.(d) Post at its Livermore, California, facilities copies ofthe attached notice marked "Appendix."27Copies of saidnotice, on forms provided by the Regional Director forRegion 32, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof and maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.become its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.27 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."37